Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment on 08/10/2022. The claims 1, 3 and 4 have been amended. Claim 2 is cancelled. The amendment has been entered. Claims 1, 3 and 4 are pending in the application. 

Response to Arguments
Applicant’s amendments had overcome 112(b) and 102 rejections previously set forth in the Non-Final Office Action mailed 05/31/2022.
Applicant argues on page 3-4 Remarks filed on 08/10/22 that the amended claims recite additional elements that integrate the judicial exception into the practical application … In this regard, conventional 3-dimensional fluid analysis in the field of multilayer fluid analysis, such as "Zhang" as identified in the Office Action at page 10 where this reference is applied in a rejection under §102(a), is required for complex re-meshing process, and a huge amount of calculation needs to be performed to obtain an accurate analysis result, which requires a lot of time to output a calculation result (See Specification, paragraph [0005]). On the other hand, 2.5-dimensional fluid analysis in the field of multilayer fluid analysis as recited in amended claims can simplify the content of analysis and the amount of calculation can be reduced, thereby reducing the time until the result is output (See Specification, paragraphs [0064]-[0066]). The analysis processes in the 3D multilayer fluid analysis are not directly applicable to the analysis processes in the 2.5 D multilayer fluid analysis. In order to perform the multilayer fluid analysis in the 2.5D, the fluid flow in the thickness direction of the layer thickness is not considered and the balance equation of the stress in the normal direction is calculated in Formula 1 as recited in amended claims. The inventor the claimed subject matter of the instant application recognizes the problem that the analysis processes in the 3D multilayer fluid is not directly applied to that of the 2.5D multilayer fluid and has a purpose to analyze the behavior of the multilayer fluid in claims. … Moreover, at page 15 and 16 of the Office Action, the Patent Office acknowledges that the prior art does not teach or suggest the subject matter of canceled claim 2, which is now required by each of the pending claims. Thus, in Step 2B (like the other steps of the Revised Guidance approach), there is insufficient information in the present record to support a conclusion that the claims are directed to patent ineligible subject matter. Accordingly, even if an analysis under Step 2B is somehow necessary, the §101 rejection should be withdrawn at least because the Patent Office has not shown that the claim elements were well-understood, routine, and conventional. 
	Examiner respectfully disagreed with applicant’s arguments. Firstly, the instant independent claims recite calculation steps, displaying step and formulas (i.e. previously recited by claim 2) without features that would illustrate the practical application (e.g. what was reduced in the step? What was simplified?). Moreover, the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d).
	In summary, applicant’s argument and amendment are not persuasive. Thus, 101 rejection is maintained. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 4 recites “a layer thickness calculation unit configured to …” and “a display unit configured to …”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Specification [0016-0020] Fig. 1.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a computer storage medium. Therefore, the claim is eligible under Step 1 for being directed to article of manufacture.

Step 2A Prong One
Claim 1 recites 
a layer thickness calculation process for calculating the layer thickness of the elements from a simultaneous equation indicating a relationship between stress in a normal direction and a fluid viscosity in the elements without considering a fluid flow in a thickness direction of the layer thickness under a condition that stresses in the normal direction and a tangential direction are balanced at an interface of respective layers and a flow velocity at the interface is continuous; (math concept)
a display process for displaying a calculation result of the layer thickness calculation process for each layer in a flow direction and a width direction of the multilayer fluid from an upstream side of a junction of each layer to a downstream side of the junction; (output)
wherein the layer thickness is calculated in the layer thickness calculation process by solving a balance equation of the stress in the normal direction represented by the following simultaneous equation: [Formula 1]  

    PNG
    media_image1.png
    83
    623
    media_image1.png
    Greyscale

 where p denotes a pressure in each layer, η denotes a viscosity, h denotes a layer thickness, 1 denotes a layer number, and the Formula 1 is a simultaneous differential equation in which layers are simultaneous from a first layer to an lth layer. (math concept)
The claimed concept is a method of calculating the layer thickness of the elements based on mathematic relationship directed to “Mathematical Concepts” grouping.
Therefore, claim 1 is an abstract idea.

Step 2A Prong Two
The displaying step of a model is recited at a high level of generality (i.e. as a general means of outputting data) and amounts to mere data outputting, which is a form of insignificant extra-solution activity.
The claim recites additional elements such as “computer”. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See applicant’s specification [0016-0020] Fig. 1 for generic computer description.
The judicial exception is not integrated into a practical application.

Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. That is, simply using a conventional machine to collect data. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible. 
Same conclusion for independent claims 3-4. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1 and 3-4 are not patent eligible.

Examiner’s Recommendation
Examiner make a proposed amendment (see below) to illustrate the practical application of the claimed invention. In light of specification [0064-0066].
 a layer thickness calculation process for calculating the layer thickness of the elements from a simultaneous equation indicating a relationship between stress in a normal direction and a fluid viscosity in the elements as 2.5 dimensions without considering a fluid flow in a thickness direction of the layer thickness under a condition that stresses in the normal direction and a tangential direction are balanced at an interface of respective layers and a flow velocity at the interface is continuous to reduce computation cost;

Allowable Subject Matter
Claims 1, 3 and 4 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101.
The following is a statement of reasons for the indication of allowable subject matter: 
Zhang et al (NPL: Three-dimensional nonisothermal simulation of multi-layer extrusion processes of polymer melts, 2006) teaches a three-dimensional, nonisothermal, generalized Newtonian polymeric fluid flow (LPDE/PS) in coextrusion dies was simulated using the finite element method with evolutionary technique.
McIntyre et al (NPL: Spin-coating of vertically stratified thin liquid films, 2010) teaches a model includes gravitational, van der Waals, capillary and viscous forces, differences in liquid layer properties and evaporation/condensation effects. The lubrication theory is used to derive an axisymmetric model for the spincoating of two immiscible vertically stratified Newtonian thin films.
Anturkar et al (NPL: Stability of multilayer extrusion of viscoelastic liquids, 1990) teaches a linear stability analysis of multilayer plane Poiseuille flow of Oldroyd-B liquids with shear rate dependent viscosities is performed for an arbitrary number of layers.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 1, 3-4: “wherein the layer thickness is calculated in the layer thickness calculation process by solving a balance equation of the stress in the normal direction represented by the following simultaneous equation: [Formula 1]  

    PNG
    media_image1.png
    83
    623
    media_image1.png
    Greyscale

 where p denotes a pressure in each layer, q denotes a viscosity, h denotes a layer thickness, 1 denotes a layer number, and the Formula 1 is a simultaneous differential equation in which layers are simultaneous from a first layer to an lth layer.  
in combination with the remaining elements and features of the claimed invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148